Title: General Orders, 28 May 1782
From: Washington, George
To: 


                        
                            Tuesday. May 28. 82. 
                            Parole
                            C. Signs
                        
                        The Commander in Chief, happy in the Opportunity of announcing to the Army the birth of a Dauphin of France
                            and desirous of giving as General Occasion of testifying the satisfaction which he is convinced will pervade the breast of
                            every American Officer and soldier on the communication of of an event so highly interesting to a Monarch and Nation who have
                            given us such distinguishing proofs of their attachment—is pleased to order a fue de joys on thursday next and requests
                            the Company of all the General, Regimental and staff Officers of the Army (who are not Necessarily detained by duty) at
                            West Point on that day at four OClock—Commanding Officers of Brigades and Corps will receive particular instructions for
                            their Government.
                    